DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

	This Office action is in response to the amendment of December 24, 2020 which amended claims 1, 3 and 5 and added new claim 7. 
	
Drawings
The drawings were received on December 24, 2020.  These drawings are approved.

Claim Objections
	The amendments to claim 1 have overcome the previous claim objections.

Claim Rejections - 35 USC § 112
	The amendments to claim 1 have overcome the previous rejection set forth under 35 USC 112(a).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure did not teach that the “outer ring of the inner retainer ring” pushes each protruding limit stop outwards. The inner retainer ring is “disposed at an upper central portion of the rotor” (see lines 9 and 10). Thus they cannot push the protruding limit stops which are on the lower sides of the vanes.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	The claims are vague and indefinite because in claim 1 lines 8 and 9 it is unclear which of the plurality of vanes “the vane” refers to.
	Claim 1 is vague and indefinite because there is no reference frame for: “inner end side” in line 10; in line 12 there is not a reference frame for either “upper” or “central” in the limitation “upper central portion”; in line 14 “upper”; in line 15 “lower”; for “outwards” in line 16; and for “upper” and “lower” in lines 16-19. 
	In claim 1 lines 10 thru 12 the limitation: “wherein an outer ring of the inner retainer ring pushes the protruding limit stop of each of the vane stoppers outwards” is confusing. First, it is noted that specification does not utilize this terminology to refer to structure. It is believed that the radially outer surface of the inner retainer ring is being referred to. Further, it is noted that the relevant surface of the inner retainer ring only pushes on the protruding limit stops that are on the upper surface of the vane and thus does not push the protruding limit stops of the lower vane surface.
	Claim 1 is vague and indefinite because it is unclear what additional structure is being implied by the relabeling of the vane stoppers being disposed on the sides of the vane to “form a protruding limit stop”. That is it is unclear what additional structural relationship is being set forth beyond the vane stoppers already being disposed in the side of the vane. 
	Claim 3 is vague and indefinite because the limitation “at both sides of an outer end of” …each vane is confusing. This seems to be referring to sides of the end. It is unclear which groove is being referred to, a groove for holding a roller or the grooves 
Claim 3 is recites the limitation "the head”" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 3 is also vague and indefinite because there is no reference frame for “outer end” in line 3.
	Claims 5 and 7 are vague and indefinite because in lines 2-4 the claims set forth the second stop bearings being “over the protruding limit stop” and inserted into the inner groove. As shown in Fig. 9 the inner groove 170 is in the bottom plate so only the second bearings on the lower protruding limit stops can be in the groove. 

	Claims 5 and 7 are further indefinite because the applicant’s remarks on page 27 seem to set forth that “first” and “second” refer to various embodiments of bearings shown in the figures. The claim must clearly set forth the claimed structure and it is unclear what structure is being set forth beyond just the bearing location. The structure of the bearings is also confusing because as argued at page 27 of the applicant’s remarks the applicant has annotated the figures in the remarks section to show the first bearings and the second bearings. The applicant seems to argue that the first bearings mentioned in the claims have the structure of the bearing embodiment labeled first bearing in the annotated figures of the remarks. Similarly the second bearings mentioned in the claims have the structure of the bearing embodiment labeled second 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson (USPN 7,695,261) in view of Viegas et al (USPN 6,106,255.
	Patterson discloses a vane-type (see at least Figs. 1 and 2) motor (col. 6, line 46), comprising a casing 20, a rotor 8 and vanes 28, the casing being provided with an inlet 22 and air outlet 24, and a plurality of vanes 28 being inserted into the rotor (see Fig. 2) which is disposed inside the casing to form a rotating body; wherein the vane-type motor further comprises: vane stoppers (see 38, 42 of Fig. 1 and 46 of Fig. 8a), an inner retainer ring 44, stop bearings (48 of Fig. 8a) and a kit, the vane stoppers are respectively disposed on two sides of an inner end side of the vane (clearly shown in Fig. 1) to form a protruding limit stop; the inner retainer ring 44 is disposed at a central portion of an end of the rotor with an outer ring (the radially outer surface 44 as shown in Fig. 1 or at 58 in Fig. 9b, it is noted that the leader lines for the elements 44 and 58 in the figure are switched) thereof pushing the limit stop of the vane outwards; the stop bearings are respectively disposed at upper and lower portions of the rotor to restrict the 
	As shown in the right-hand cover of Fig. 1 the grooves extend to the radially outer edge of the covers 12.
	Patterson does not disclose that the drive fluid is compressed air. Viegas et al discloses a similar rotary vane type motor which is driven by compressed air (col. 1 lines 32 and 33). At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to utilize a compressed air fluid as a drive source for the rotary vane motor of Patterson as a well-known and readily available fluid that is cheap, note Viegas et al at col. 1 lines 53-55. Further, both pressurized liquids and gasses/air are recognized as equivalence for their use in the field of providing drive energy to a rotary vane motor and selection of either of these known equivalents to    would be within the level of ordinary skill in the art (Note MPEP 2144.06).
The vane-type compressed air motor of claim 5, wherein an inner groove (such as 44, 56, 58 in Figs. 8c and 9b. is provided inside the casing, the stop bearings 48 are hinged with the limit stop of the vane stopper 46 and inserted into the inner groove, and the plurality of vanes in the rotor are circumferentially rotated along the inner groove.

3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson in view of Viegas et al as applied to claim 1 above, and further in view of Nishikata et al (JP 2008223731A).
As set forth above Patterson in view of Viegas et al disclose the invention substantially as claimed but do not disclose that the outer ends of the vanes have insertion grooves having a vane roller inserted therein. Nishikata et al disclose (note especially Fig. 4) a similar rotary vane device having vanes 4 with a groove at an outer end thereof which holds a roller 13. At the time of the effective filing date of the instant invention it would have been obvious to one of ordinary skill in the art to provide a groove and roller, as taught by Nishikata et al, to the outer ends of the Patterson vanes in order to reduce resistance of the vane relative to the inner peripheral surface on the rotor chamber (see Nishikata et al, PROBLEM TO BE SOLVED).

Response to Arguments
Applicant's arguments filed December 24, 2020 have been fully considered but they are not persuasive.
With respect to the Applicant’s arguments related to the rejections under 35 USC 112(b) for the reference frame of the claim limitations being unclear the applicant notes that the annotated drawings provided in the remarks have been annotated to label various orientations. This does not clarify the claims because limitations from the disclosure and/or remarks cannot be read into the claims. The claims should clarify a reference frame for each limitation with reference to a clear marker or point, such as the rotational axis or the radial direction from the axis. The applicant also argues that 
The above examiner’s position is also relevant to the applicant’s arguments relating to what the first and second bearings are. Once again the examiner notes that structure of a particular bearing cannot be incorporated by reference to labels such as “first” or “second”.

With regards to the Applicant’s arguments relating to the difference between the Applicant’s inner ring and the inner ring of Patterson. The applicant references the differences in the disclosed structures as discussed in the specification and shown in the drawings.  The applicant reproduces figures of the inner ring 58 of Patterson. 
Similarly the applicant argues that the bearings 48 of Patterson cannot be the “first stop bearings” as shown because they are not disposed around the protruding limit stop. The examiner respectfully disagrees. Once again the examiner notes that structure from the applicant’s disclosure cannot be read into the claim limitations. As shown in Fig. 8a the protruding limit stop is 46 and the bearing 48 is around the stop as shown.
To each of the applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the features argued  above as being different from what is disclosed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

With regards to Patterson having the kit, i.e. the covers, being connected or fixed to the shaft and the rotor. This is not found persuasive because nothing in the claim limits the invention to such an interpretation.  Once again, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

With regards to the applicant’s argument that the grooves do not extend to the edge the examiner disagrees. As shown in Fig. 1 the grooves 36 extend to the radially outer edge of the covers.

On pages 33 thru 35 the applicant again notes the features such as the “large diameters”, “better sealing effect” and the results provided by this structures are note present. But once again the examiner notes that the claims do not specifically set forth the argued structure or features. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

With regards to the applicant’s arguments that the applied references have different structures, address different problems and proposed dissimilar solutions as set forth on pages 36-38 the examiner notes that it is the claimed language which defines In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

With regards to the arguments setting forth that the invention solves a long felt need, which indicates non-obviousness, the examiner must respectfully disagree. 
The applicant argues that Viegas recognized friction as a problem and cites various passages to note that friction is considered and that there are frictional problems with non-lubricated pressurized fluid. 
First, the examiner notes that claims are broadly set forth and are not commensurate in scope with the narrowly focused structure required to address the problem of friction as argued by the applicant. It is noted that the claims do not set forth that the drive fluid is non-lubricated or even mention friction. Most importantly the specification never discusses friction. Wear is discussed and the system for positioning the vane, but the term “friction” is not present or addressed as a problem being solved.
Second, the applicant has not shown that the friction problem was a persistent problem. As noted in MPEP 716.094:

    PNG
    media_image1.png
    714
    926
    media_image1.png
    Greyscale

Further, here the applicant has not shown there were efforts to solve the problem from the time of its identification. Instead the applicant is merely mentioned that the Viegas reference mentions friction. Further the applicant has not addressed other factors which might be contributing to the long felt need as required by MPEP 716.04:

    PNG
    media_image1.png
    714
    926
    media_image1.png
    Greyscale

For the above reasons this argument is not found persuasive.

With regards to the arguments that Viegas teaches away because it is directed to a vane motor for operation at low-rpm and because Viegas states that “it is impossible to eliminate the frictional interaction” of the vanes, this is not found persuasive. 
First, it is noted that the claims do not mention the rpm used or set forth the frictionless operation of the motor. Further, it is noted that the specification provides no description of what the applicant considers to be a high-rpm operation and, as previously mentioned, the specification does not mention friction. Although the claims are interpreted in light of the specification, limitations from the specification are not read In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

With regards to the arguments that the operation of Patterson would be destroyed because, in the applicant’s opinion, it is “only used in the cases with liquids” and because as set forth at page 43 lines 3-7 the presence of seal 76 “shows that the cavities 16 formed by the vanes, the rotor 6 and the inner wall 20 are not completely hermetical. Once the compressed air leaks from the ‘passage’(from the inlet 22 to the outlet 24, as shown below), the air no longer has enough pressure acting on the vanes to achieve the motion of the rotor.” This is not found persuasive.
The examiner notes that Patterson never states that “only liquids” may be utilized in the application. This is applicant’s opinion drawn because a couple examples given by Patterson are liquid. The applicant ignores that at col. 6 lines 51 and 52 Patterson states that “the full scope of this invention is not limited to the examples presented herein.” Further, in lines 44 thru 47, Patterson went out of his way to note that the inventive features maybe applied to a variety of devices such as meters, motors and hand-driven devices. Thus it is not found that Patterson limited the invention to be applied to liquids. Further, the assertion that there would not be enough pressure if the Patterson device were operated with air is merely the applicant’s opinion. The examiner notes that Patterson recognizes that one of ordinary skill would be able to apply the teachings therein to other arrangements. Thus one of ordinary skill would make the necessary changes needed for operation with a pressurized gas. The test for obviousness is not whether the features of a secondary reference may be bodily In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

With regards to claim 5 the applicant argues that not all claim limitations of claim 5 are taught since that claim depends from claim 1 rejected by Patterson in view of Viegas, which applicant asserts does not teach all the limitations. As noted in the above remarks Patterson in view of Viegas does teach all the claimed structure.

With regards to claim 3, and newly presented claim 7 dependent from claim 3, the applicant provides at the top of page 45 an annotated Fig. 6 which shows the grooves 145a, 145b on each side of the vane. It is noted that this vane does not have a roller inserted into these grooves as set forth in claim 3 however. The un-clarity of the claims and the mixing of various embodiments has resulted in the rejection of the claims under 35 USC 112(b) and the previous rejection under 35 USC103 has been repeated as the cited prior art makes obvious the claimed invention as best understood.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mallen et al discloses a sliding vane engine.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


CGF
February 26, 2021